Citation Nr: 9901670	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1945.  He died in December 1994; the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Winston-Salem, North Carolina RO which denied service 
connection for the cause of the veteran's death.  This case 
was before the Board in May 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran had active service from October 1943 to 
February 1945.  He died in December 1994.

2.  The official death certificate states that the cause of 
the veterans death was anteroseptal myocardial infarction.  
An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for: traumatic partial left leg amputation 
below the knee, evaluated as 40 percent disabling; residuals 
of shell fragment wound of the left thigh, evaluated as 10 
percent disabling; and residuals of shell fragment wound of 
the right thigh, evaluated as noncompensable.  The combined 
rating was 50 percent.

4.  Emotional stress related to the severely debilitating 
injuries that the veteran sustained when wounded in service 
contributed to the development atheroclerosis and, 
ultimately, led to the veteran's fatal heart attack.



CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to the veterans death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from October 1943 to February 
1945.  He died on December [redacted], 1994, at the age of 70 years.  
At the time of the veterans death, service connection was in 
effect for: traumatic partial left leg amputation below the 
knee, evaluated as 40 percent disabling; residuals of shell 
fragment wound of the left thigh, evaluated as 10 percent 
disabling; and residuals of shell fragment wound of the right 
thigh, evaluated as noncompensable.  The combined rating was 
50 percent.

Service medical records are negative for complaints or 
findings related to emotional stress and heart disease.  
Service medical records note that in June 1944, the veteran 
stepped on a land mine.  As a result, he underwent an 
amputation of the left foot that same month and a 
reamputation of the left leg below the knee in September 
1944. 

By rating decision dated in February 1945, service connection 
was granted for traumatic partial left leg amputation, below 
the knee, evaluated as 50 percent disabling.  That rating 
decision was later found to be clearly and unmistakably 
erroneous; a June 1954 rating decision granted service 
connection for the veterans left leg disability, evaluated 
as 40 percent disabling.  By rating decision dated in 
September 1954, service connection was granted for residuals 
of shell fragment wound of the left thigh, evaluated as 10 
percent disabling; and residuals of shell fragment wounds of 
the right thigh, evaluated as noncompensable.

A December 1973 discharge summary notes that the veteran was 
hospitalized with complaints of fever, chills and diarrhea.  
A history of irritable bowl syndrome with intermittent 
episodes of colitis was noted.  No complaints or findings of 
heart disease were noted.  Diagnoses included acute 
gastroenteritis and possible ulcerative colitis.

In a December 1980 letter, Dr. Gale J. Ashley  the 
veteran's private physician  indicated that he has know the 
veteran since 1969.  He stated that the veteran's symptoms of 
nervousness, anxiety and depression have led him to develop 
gastrointestinal disorders.

A December 1994 report of hospitalization from Alleghany 
County Memorial Hospital notes that the veteran developed 
chest pain approximately two hours prior to his arrival in 
the emergency room.  An EKG revealed a recent anteroseptal 
infarction.  Before any further tests could be completed, the 
veteran arrested.  CPR was unsuccessful.  The veteran died on 
December [redacted], 1994.  His official death certificate indicates 
that the cause of his death was anteroseptal myocardial 
infarction.  No autopsy was performed.

In February 1995, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  In support 
of her claim, she submitted January 1995 and August 1995 
letters from Dr. Ashley.  Dr. Ashley stated that the 
veteran's loss of his left leg created a lifelong state of 
anxiety and depression that resulted in a colostomy . . . in 
1973 and ultimately a massive myocardial infarction that 
ended his life.  Dr. Ashley further stated that the 
veteran's great emotional stress, a direct result of his 
war injury, led to his untimely demise.  Also in support of 
her claim, the appellant submitted a May 1995 letter from Dr. 
Don Temple, the veteran's fellow serviceman.  Dr. Temple 
stated that all of [the veteran's] physical condition was 
indeed related to stress from battle.

After reviewing the aforementioned evidence in May 1997, the 
Board remanded the case for additional development.  
Specifically, the Board instructed the RO to obtain copies of 
treatment records from of all health care providers where the 
veteran received treatment since service, including records 
that may have been prepared by Dr. Ashley, Dr. Temple, and 
the Alleghany County Memorial Hospital.  

The evidence of record notes that treatment records dated 
from 1982 to 1992 were obtained from Dr. Ashley.  These 
treatment records note that the veteran was seen with various 
complaints, including headaches, depression, nervousness and 
gastrointestinal disorders.  No complaints or findings of 
heart disease were noted.

In addition, treatment records from Forsyth Memorial Hospital 
note that the veteran was hospitalized in July 1972 with 
complaints of an ulcer.  The veteran indicated that his 
main problems is nerves.  He admitted being depressed and 
worried.  Final diagnoses included chronic depressive 
reaction and probable duodenal ulcer.  The veteran was 
hospitalized again from December 1973 to February 1974 with 
gastrointestinal complaints, to include abdominal pain and 
diarrhea.  Final diagnosis was acute ulcerative colitis with 
toxic megacolon with perforation and generalized peritonitis.  
The veteran was hospitalized again in May 1990 with 
complaints of abdominal pain.  Diagnosis was partial small 
bowel obstruction.  

Treatment records from Dr. Boyette and Dr. Welch, Jr., the 
veteran's private physicians, note that the veteran was seen 
on several occasions from 1972 to 1990.  Specifically, the 
veterans complaints included gastrointestinal disorders.  No 
complaints or findings of heart disease were noted.

Treatment records from Alleghany Hospital dated in 1973, 1992 
and 1993 note that the veteran was seen with various 
gastrointestinal complaints.  No complaints or findings of 
heart disease were noted.

Also submitted was a November 1997 letter from Dr. Temple.  
Dr. Temple stated that the veteran suffered every day from 
constant headaches and nervousness from the trauma he 
experienced when he lost his leg.

Upon review of the evidence in October 1998, the Board 
forwarded the veterans records to an independent medical 
expert (IME), that is, a physician not affiliated with VA, 
for an experts opinion with respect to the following 
question: 

Is it as least as likely as not that the 
veteran's partial left leg amputation 
caused any stress or anxiety, which in 
turn caused the veteran's death from 
myocardial infarction?

By way of response, dated in November 1998, a Professor, 
Chief of Cardiology, at a well-known medical school rendered 
an opinion which in pertinent part reads as follows:

The issue in this case is whether or not 
the stress associated with a service-
connected disability involving the 
traumatic loss of the left leg is in any 
way causal to the [veteran's] ultimate 
myocardial infarction.  It obviously was 
not the immediate cause so the issue is 
whether it was a contributory cause to 
the atherosclerosis which undoubted [sic] 
underlay the terminal event.

I cite from Hursts The Heart (8th 
edition), a textbook of cardiology 
Chapter 17 entitled, The Heart, 
Emotional Stress, and Psychiatric 
Disorders (Page 2088).  Atherosclerosis 
is described as a process which is 
involved with endothelial cell 
dysfunction  that is dysfunction of the 
cells which line the arterial wall.  
Increased neurohormonal activity due to 
stress contributes to endothelial cell 
dysfunction.  An abnormal endothelium may 
become an ineffective barrier unable to 
retard platelets and monocytes from 
adhering to blood vessel wall.  In this 
circumstance, excessive release of growth 
promoting factors and increased 
infiltration of lipids into the vessel 
wall may lead to rapid progression of the 
atherosclerotic lesion.

It is my considered opinion that the 
testimony of Dr. Gale Ashley and of Dr. 
Don Blake [sic] as well as the 
accompanying medical records clearly 
indicate that [the veteran] had a 
stressful existence for many years prior 
to his demise.  Of some persistence, he 
had chronic gastrointestinal disorders 
with duodenal ulcer disease and 
ulcerative colitis which have commonly 
been associated with stress as possible 
etiologic factors.  Under the 
circumstances, I am respectfully 
compelled to disagree with the Board of 
Veterans [sic] Appeals and believe that 
it is likely that the chronic stress in 
this veterans life was a contributory 
cause to the atherosclerosis which 
ultimately culminated in acute myocardial 
infarction.

In November 1998, a copy of the aforementioned opinion was 
furnished to the appellants representative, who responded 
with further argument in December 1998.

Analysis

The appellants claim for service connection for the cause of 
the veterans death is well grounded, meaning the claim is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  All evidence 
pertinent to the claim has been fully developed.  VA has 
satisfied its duty to assist.  Id.

In a claim of service connection for the cause of the 
veteran's death, this means that evidence must be presented 
which in some fashion links the fatal disease to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1998).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  § 3.312.  For a service-
connected disability to be considered the principal cause of 
death, it must "singly or jointly with some other condition, 
be the immediate or underlying cause of death or be 
etiologically related thereto."  § 3.312.  For a service-
connected disability to constitute a contributory cause of 
death, it must be causally connected to the death and must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.  

The veteran's death certificate shows that the cause of the 
veterans death was anteroseptal myocardial infarction.  The 
appellant contends that the veterans service-connected 
partial left leg amputation caused depression and anxiety, 
which in turn caused the veteran's death from a heart attack.

The veterans service records show that he underwent a 
partial left leg amputation, but no complaints or findings of 
heart disease were noted.  Additionally, the same can be said 
for the years following the veterans separation from 
service.  No medical evidence has been submitted showing the 
veteran had complaints or findings of heart disease until his 
death in 1994.  Finally, no medical evidence has been 
presented to show that any heart disease was manifested 
within a year of service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

However, based on the evidence of record, the Board finds 
that the evidence supports the claim of entitlement to 
service connection for the cause of the veterans death.  In 
the November 1998 independent medical opinion, it was stated 
that the veterans service-connected partial left leg 
amputation caused him chronic emotional stress.  This stress 
was a contributory cause to the atherosclerosis that 
ultimately culminated in a fatal myocardial infarction.  This 
opinion, together with statements from Drs. Ashley and Temple 
incriminating the service-connected left leg disability as a 
contributing cause of the fatal myocardial infarction 
outweigh any evidence that tends to be against the 
appellants claim.  It is noted that VA can only consider 
independent medical evidence and is not free to substitute 
its own medical judgment.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).   


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
